1
2
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
9
10
11
       SECURITIES AND EXCHANGE                    Case No.
12     COMMISSION,                                2:20-cv-00405- ODW(PLAx)
13
                   Plaintiff,
14
             vs.
15                                                STIPULATION FOR JUDGMENT
       GREGORY LAMONT DRAKE, an                   AS TO DEFENDANT STEPHEN
16     individual; STEPHEN KENNETH                SCOTT MOLESKI [23]
       GROSSMAN, an individual;
17     STEPHEN SCOTT MOLESKI, an
18     individual; JASON DAVID ST.
       AMOUR, an individual; and
19     DAVID ALAN WOLFSON, an
       individual,
20
                   Defendants.
21
22
               JUDGMENT OF DEFENDANT STEPHEN SCOTT MOLESKI
23
           The Securities and Exchange Commission having filed a Complaint and
24
     Defendant Stephen Scott Moleski (“Moleski” or “Defendant”) having entered a
25
     general appearance; consented to the Court’s jurisdiction over Defendant and the
26
     subject matter of this action; consented to entry of this Judgment without admitting
27
28                                            1
1    or denying the allegations of the Complaint (except as to jurisdiction and except as
2    otherwise provided herein in paragraph V); waived findings of fact and
3    conclusions of law; and waived any right to appeal from this Judgment:
4                                                   I.
5                 IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that
6    Defendant is permanently restrained and enjoined from violating, directly or
7    indirectly, Section 15(a)(1) of the Exchange Act [15 U.S.C. § 78o(a)(1)] by using
8    any means or instrumentality of interstate commerce, or of the mails, or of any
9    facility of any national securities exchange, to effect transactions in, or induce or
10   attempt to induce the purchase or sale of, securities while not registered with the
11   Commission as a broker or dealer or while not associated with an entity registered
12   with the Commission as a broker or dealer.
13         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
14   provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
15   binds the following who receive actual notice of this Judgment by personal service
16   or otherwise: (a) Defendant’s officers, agents, servants, employees, and attorneys;
17   and (b) other persons in active concert or participation with Defendant or with
18   anyone described in (a).
19                                                  II.
20         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that pursuant
21   to Section 21(d)(5) of the Exchange Act [15 U.S.C. § 78u(d)(5)] Defendant is
22   permanently restrained and enjoined from, directly or indirectly, including, but not
23   limited to, through any entity owned or controlled by Defendant, soliciting any
24   person or entity to purchase or sell any security.
25         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
26   provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
27   binds the following who receive actual notice of this Judgment by personal service
28                                              2
1    or otherwise: (a) Defendant’s officers, agents, servants, employees, and attorneys;
2    and (b) other persons in active concert or participation with Defendant or with
3    anyone described in (a).
4                                                   III.
5          Upon motion of the Commission, the Court shall determine whether it is
6    appropriate to order disgorgement of ill-gotten gains and/or a civil penalty pursuant
7    to Section 21(d)(3) of the Exchange Act [15 U.S.C. § 78u(d)(3)] and, if so, the
8    amount(s) of the disgorgement and/or civil penalty. If disgorgement is ordered,
9    Defendant shall pay prejudgment interest thereon, calculated from January 1, 2018,
10   based on the rate of interest used by the Internal Revenue Service for the
11   underpayment of federal income tax as set forth in 26 U.S.C. § 6621(a)(2). In
12   connection with the Commission’s motion for disgorgement and/or civil penalties,
13   and at any hearing held on such a motion: (a) Defendant will be precluded from
14   arguing that he did not violate the federal securities laws as alleged in the
15   Complaint; (b) Defendant may not challenge the validity of the Consent or this
16   Judgment; (c) solely for the purposes of such motion, the allegations of the
17   Complaint shall be accepted as and deemed true by the Court; and (d) the Court
18   may determine the issues raised in the motion on the basis of affidavits,
19   declarations, excerpts of sworn deposition or investigative testimony, and
20   documentary evidence, without regard to the standards for summary judgment
21   contained in Rule 56(c) of the Federal Rules of Civil Procedure. In connection
22   with the Commission’s motion for disgorgement and/or civil penalties, the parties
23   may take discovery, including discovery from appropriate non-parties.
24                                                  IV.
25                IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that
26   the Consent is incorporated herein with the same force and effect as if fully set
27   forth herein, and that Defendant shall comply with all of the undertakings and
28                                              3
1    agreements set forth therein.
2                                                   V.
3          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely
4    for purposes of exceptions to discharge set forth in Section 523 of the Bankruptcy
5    Code, 11 U.S.C. §523, the allegations in the complaint are true and admitted by
6    Defendant, and further, any debt for disgorgement, prejudgment interest, civil
7    penalty or other amounts due by Defendant under this Judgment or any other
8    judgment, order, consent order, decree or settlement agreement entered in
9    connection with this proceeding, is a debt for the violation by Defendant of the
10   federal securities laws or any regulation or order issued under such laws, as set
11   forth in Section 523(a)(19) of the Bankruptcy Code, 11 U.S.C. §523(a)(19).
12                                                  VI.
13                IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that
14   this Court shall retain jurisdiction of this matter for the purposes of enforcing the
15   terms of this Judgment.
16                                                  VII.
17         There being no just reason for delay, pursuant to Rule 54(b) of the Federal
18   Rules of Civil Procedure, the Clerk is ordered to enter this Judgment forthwith and
19   without further notice.
20
21         Dated: March 27, 2020
22
23                                           ____________________________________
24                                           OTIS D. WRIGHT, II
25                                           UNITED STATES DISTRICT JUDGE
26
27
28                                              4
